442 F.2d 1195
Virgil Lee SMITH, Petitioner and Appellant,v.Paul R. LEMON, Manager, Cotton Textile Mill Industries, SanQuentin State Prison, et al., Respondents and Appellees.
No. 26517.
United States Court of Appeals, Ninth Circuit.
April 22, 1971.

Virgil Lee Smith, in pro. per.
Evelle J. Younger, Cal.  Atty. Gen., Derald E. Granberg, Karl S. Mayer, Deputy Attys.  Gen., San Francisco, Cal., for respondents and appellees.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Smith, a prisoner at California's state prison at San Quentin, lost one finger and a second was badly damaged while working in the textile mill.  It was the sort of thing on which a free man would ordinarily have workman's compensation coverage.


2
Apparently believing the civil rights acts a catch-all for miscellaneous grievances, he filed action No. 50,773 in the Northern District of California.  This was dismissed with prejudice.  Then he filed action No. C69-197 ACW in the same court.  This was dismissed on the ground of res judicata.  Then he filed No. C70-1016 ACW.  (In the three complaints there was some juggling of parties.)  The third complaint was likewise dismissed on the ground of res judicata.


3
This appeal is from the dismissal in the third action.  We affirm.


4
The res judicata ground is good.  And, there would be several other good ones.